Order entered October 5, 2016




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-16-01132-CV

FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP AND RICHARD A. WOLFE,
                              Appellants

                                              V.

MILLENNIUM CHEMICALS INC., MILLENNIUM AMERICA HOLDINGS, LLC AND
              MILLENNIUM HOLDINGS, LLC, Appellees

                        On Appeal from the 116th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-12-13422

                                           ORDER
         The Court GRANTS District Clerk Felicia Pitre’s October 3, 2016 motion for extension

of time to file the clerk’s record.

         We ORDER Ms. Pitre to file the clerk’s record within TEN DAYS from the date of this

order.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE